

115 HR 4197 IH: To create qualifications for, and certain limitations on, staffs of special counsels.
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4197IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Mr. Posey introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo create qualifications for, and certain limitations on, staffs of special counsels.
	
		1.Qualifications and limitations on staffs of special counsels
 (a)ApplicationThis section applies with respect to any Federal officer or employee— (1)who is—
 (A)a special counsel appointed by the Attorney General under Department of Justice regulations; or (B)any other official appointed by the Attorney General who exercises a similar degree of independence from the normal Department of Justice chain of command; and
 (2)whose investigation or prosecution involves an elected official. (b)Qualifications To work on the staff or advice (1)Contributions while servingIt disqualifies a person for further advising or working on the staff of an officer or employee to whom this section applies that such person makes a contribution to a candidate for elective office or to a political party during such service.
 (2)Statement under penalty of perjury requiredBefore taking up the duties of working in the staff of an officer to whom this section applies, a person must sign, under penalty of perjury, a statement that such person has not made, within the 8-year period ending on the date such person begins such duties, a contribution to a candidate for elective office or to a political party.
 (c)Limitations on Federal employment after working on staffA person who works on the staff of an official to whom this section applies shall not be employed, during the 5-year period after that person leaves the staff, in any Federal executive branch office or in a position within the civil service other than one within the competitive service in the Department of Justice—
 (1)for which the compensation is determined under the General Schedule pursuant to title 5, United States Code, and any other law applicable to the salary levels set forth in that General Schedule; and
 (2)which the person held immediately prior to taking up duties working on the staff. 